Exhibit 21 H.B. FULLER COMPANY AND CONSOLIDATED SUBSIDIARIES AS OF DECEMBER 3, 2016 JURISDICTION OF % SUBSIDIARY ORGANIZATION OWNERSHIP OWNED UNITED STATES/ CANADA H.B. Fuller Company Minnesota Cyberbond, L.L.C. Delaware H.B. Fuller Company Engent, Inc. Georgia H.B. Fuller Company H.B. Fuller International, Inc. Delaware H.B. Fuller Company 100.00 Branch: Hong Kong Branch: Vietnam H.B. Fuller Automotive Company¹ Kansas H.B. Fuller Company H.B. Fuller Construction Products Inc. Minnesota H.B. Fuller Company 100.00 H.B. Fuller Canada Holding Co. Canada H.B. Fuller International, Inc. 100.00 H.B. Fuller Canada Investment Co. Canada H.B. Fuller Canada Holding Co. 100.00 H.B. Fuller Canada (partnership) Canada H.B. Fuller Canada Holding Co. 99.99 H.B. Fuller Canada Investment Co. 0.01 Tonsan Adhesives U.S., Inc. Florida Tonsan Adhesives, Inc. ASIA-PACIFIC Advanced Adhesives Pty Limited Australia H.B. Fuller Company Australia Pty. Ltd. H.B. Fuller Company Australia Pty. Ltd. Australia Advanced Adhesives Pty Limited Branch: New Zealand H.B. Fuller Company 100.00 Beijing Hystic New Materials Co., Ltd. China H.B. Fuller (China) Adhesives Ltd. China Tonsan Adhesive, Inc. H.B. Fuller (Nanjing) Chemical Co., Ltd. China H.B. Fuller Adhesives Mauritius Ltd. 100.00 H.B. Fuller Company H.B. Fuller (Guangzhou) Adhesives Co., Ltd China H.B. Fuller Singapore Pte. Ltd. H.B. Fuller (Guangzhou) Trading Co., Ltd. China H.B. Fuller Adhesives Hong Kong Limited H.B. Fuller Company H.B. Fuller (Shanghai) Co. Ltd. China H.B. Fuller Singapore Pte. Ltd. H.B. Fuller (Yantai) Advanced Materials Co., Ltd. China H.B. Fuller Company Tonsan Adhesive, Inc. China H.B. Fuller Singapore Pte. Ltd. H.B. Fuller Singapore Pte. Ltd. Wang Bing Zhai Haichao Li Yinbao Lin Xinsong Tonsan Suzhou Adhesive Co., Ltd. China Tonsan Adhesive, Inc. H.B. Fuller Adhesives Hong Kong Limited Hong Kong H.B. Fuller Singapore Pte. Ltd. PT H.B. Fuller Indonesia Indonesia H.B. Fuller Company H.B. Fuller International, Inc. 0.02 H.B. Fuller Singapore Pte. Ltd. PT. HBFuller Adhesives Indonesia Indonesia H.B. Fuller Singapore Pte. Ltd. H.B. Fuller International, Inc. Sekisui-Fuller Co. Ltd. Japan H.B. Fuller Company 50.00 H.B. Fuller Korea, Ltd. Korea, Republic of H.B. Fuller Company 100.00 H.B. Fuller Adhesives Malaysia Sdn. Bhd. Malaysia H.B. Fuller Singapore Pte. Ltd. H.B. Fuller Adhesives Mauritius Ltd. Mauritius H.B. Fuller Company 100.00 H.B. Fuller (New Zealand) Limited New Zealand H.B. Fuller Company Australia Pty. Ltd. H.B. Fuller (Philippines), Inc. Philippines H.B. Fuller Company 93.68 Minority H.B. FULLER COMPANY AND CONSOLIDATED SUBSIDIARIES AS OF DECEMBER 3, 2016 JURISDICTION OF % SUBSIDIARY ORGANIZATION OWNERSHIP OWNED HBF Realty Corporation Philippines H.B. Fuller Company 40.00 Bank of Philippines Islands Asset Management and Trust Group H.B. Fuller Singapore Pte. Ltd. Singapore H.B. Fuller Canada H.B. Fuller Company H.B. Fuller Taiwan Co., Ltd. Taiwan H.B. Fuller Company 100.00 H.B. Fuller (Thailand) Co., Ltd Thailand H.B. Fuller Company Minority shareholders EUROPE/INDIA/ MIDDLE EAST/AFRICA H.B. Fuller Austria Produktions GesmbH Austria H.B. Fuller Benelux B.V. 90.00 H.B. Fuller Company 10.00 H.B. Fuller Austria GesmbH Austria H.B. Fuller Benelux B.V. 90.00 H.B. Fuller Company 10.00 Branch: Hungary Branch: Slovenia H.B. Fuller Belgie BVBA Belgium H.B. Fuller Benelux B.V. Cyberbond CS S.R.O. Czech Republic Cyberbond Europe GmbH H.B. Fuller Deutschland Holding GmbH H.B. Fuller Egypt Investment LLC Egypt H.B. Fuller Deutschland Holding GmbH H.B. Fuller Deutschland GmbH H.B. Fuller Egypt Trade LLC Egypt H.B. Fuller Deutschland Holding GmbH H.B. Fuller Deutschland GmbH H.B. Fuller Egymelt LLC Egypt H.B. Fuller Egypt Investment LLC H.B. Fuller Egypt Trade LLC Oy H.B. Fuller Nordic AB Finland H.B. Fuller Benelux B.V. H.B. Fuller Adhesives France SAS France H.B. Fuller France H.B. Fuller France France H.B. Fuller Benelux B.V. 100.00 S.A.R.L. Cyberbond France France Cyberbond Europe GmbH H.B. Fuller Deutschland Holding GmbH H.B. Fuller Adhesives Deutschland GmbH Germany H.B. Fuller Deutschland Holding GmbH Branch: India Branch: Austria Cyberbond Europe GmbH Germany H.G. Fuller Deutschland Holding GmbH H.B. Fuller Deutschland Holding GmbH Germany H.B. Fuller Benelux B.V. 100.00 H.B. Fuller Deutschland Produktions GmbH Germany H.B. Fuller Company 10.00 H.B. Fuller Deutschland Holding GmbH 90.00 H.B. Fuller Deutschland GmbH Germany H.B. Fuller Deutschland Holding GmbH 100.00 Branch: Poland Branch: Russia Branch: Czech Republic Isar-Rakoll Chemie, GmbH¹ Germany H.B. Fuller Deutschland Produktions GmbH Paul Heinicke GmbH & Co. Germany H.B. Fuller Deutschland Holding GmbH (Lim. Ptnr.) 100.00* H.B. Fuller Adhesives Deutschland GmbH (Gen Ptnr.) *partnership with Limited and General Partner H.B. Fuller Greece S.A.I.C. Greece H.B. Fuller Adhesives Netherlands B.V. H.B. Fuller Adhesives UK Ltd. H.B. FULLER COMPANY AND CONSOLIDATED SUBSIDIARIES AS OF DECEMBER 3, 2016 JURISDICTION OF % SUBSIDIARY ORGANIZATION OWNERSHIP OWNED H.B. Fuller Hungary Kft Hungary H.B. Fuller Deutschland GmbH H.B. Fuller Adhesives Deutschland GmbH H.B. Fuller India Adhesives Private Limited India H.B. Fuller Benelux B.V H.B. Fuller Company H.B. Fuller International, Inc. H.B. Fuller Finance (Ireland) Ireland H.B. Fuller Europe GmbH H.B. Fuller Ireland Limited¹ Ireland Datac Adhesives Limited H.B. Fuller Adhesives Italia S.r.l. Italy H.B. Fuller Italia Holding S.r.l H.B. Fuller Italia Holding S.r.l. Italy H.B. Fuller Benelux B.V. 100.00 H.B. Fuller Italia Produzione S.r.l. Italy H.B. Fuller Italia Holding S.r.l. 100.00 H.B. Fuller Italia s.r.l. Italy H.B. Fuller Italia Holding S.r.l. 100.00 H.B. Fuller Kenya Limited Kenya H.B. Fuller Benelux B.V. H.B. Fuller Lebanon S.A.R.L.¹ Lebanon H.B. Fuller Company 100.00 Multi-Clean (Lebanon) S.A.R.L.1 Lebanon H.B. Fuller Company H.B. Fuller Adhesives Netherlands B.V. Netherlands H.B. Fuller Benelux B.V. H.B. Fuller Benelux B.V. Netherlands H.B. Fuller Canada Holding Co. 100.00 Branch: Switzerland H.B. Fuller Poland Sp.Z.o.o. Poland H.B. Fuller Deutschland GmbH H.B. Fuller, Isar-Rakoll, S.A. Portugal H.B. Fuller Portugal - SGPS Lda. H.B. Fuller Portugal - SGPS, Lda. Portugal H.B. Fuller Benelux B.V. 90.00 H.B. Fuller Company 10.00 H.B. Fuller Portugal, Produtos Químicos, S.A. Portugal H.B. Fuller Portugal - SGPS Lda. 100.00 H.B. Fuller Adhesives Romania SRL Romania H.B. Fuller Adhesivse Deutschland GmbH H.B. Fuller Rus Ltd. Russia H.B. Fuller Benelux B.V. H.B. Fuller Deutschland GmbH Cyberbond Iberica, S.L. Spain Cyberbond Europe GmbH H.B. Fuller Adhesives Spain, S.L. Spain H.B. Fuller Adhesives France SAS H.B. Fuller Espana, S.A. Spain H.B. Fuller Company 100.00 H.B. Fuller Sverige AB Sweden H.B. Fuller Benelux B.V. 100.00 H.B. Fuller IP Licensing GmbH Switzerland H.B. Fuller Europe GmbH H.B. Fuller Schweiz GmbH² Switzerland H.B. Fuller Deutschland Produktions GmbH 100.00 H.B. Fuller Europe GmbH Switzerland H.B. Fuller Benelux B.V. 99.00 Branch: Schonenwerd H.B. Fuller Canada Holding Co. 1.00 H.B. Fuller Kimya Sanayi Ticaret Anonim Sirketi Turkey H.B. Fuller Benelux B.V. Minority Datac Adhesives Limited <0.01 H.B. Fuller Deutschland GmbH <0.01 H.B. Fuller Deutschland Holding GmbH <0.01 H.B. Fuller Deutschland Produktions GmbH <0.01 H.B. Fuller Middle East FZE United Arab Emirates H.B. Fuller Benelux B.V. Datac Adhesives Limited U.K. H.B. Fuller Company 100.00 H.B. Fuller Adhesives U.K. Ltd. U.K. Datac Adhesives Limited H.B. Fuller Group Limited U.K. Datac Adhesives Limited 100.00 H.B. Fuller Pension Trustees Limited U.K. H.B. Fuller Company H.B. Fuller U.K. Manufacturing Limited H.B. Fuller U.K. Limited U.K. H.B. Fuller U.K. Operations Limited 100.00 H.B. Fuller U.K. Manufacturing Limited U.K. H.B. Fuller U.K. Operations Limited 100.00 H.B. Fuller U.K. Operations Limited U.K. H.B. Fuller Group Limited H.B.F. Ltd.¹ U.K. H.B. Fuller U.K. Operations Limited H.B. FULLER COMPANY AND CONSOLIDATED SUBSIDIARIES AS OF DECEMBER 3, 2016 JURISDICTION OF % SUBSIDIARY ORGANIZATION OWNERSHIP OWNED LATIN AMERICA H.B. Fuller Chile, S.A. Chile H.B. Fuller Latin America Adhesives, S.A. Minority H.B. Fuller Latin America Shared Services, S.R. Ltda Costa Rica H.B. Fuller International, Inc. Distribuidora Americana, S.A.¹ Ecuador H.B. Fuller Company 100.00 H.B. Fuller Mexico, S.A de C.V. Mexico H.B. Fuller Company Chemical Supply Corporation Panama H.B. Fuller Company H.B. Fuller Latin America Adhesives S.A. Panama H.B. Fuller Company Minority Chemical Supply Subsidiaries H.B. Fuller Argentina, S.A.I.C. Argentina Chemical Supply Corporation 98.00 H.B. Fuller Company 2.00 H.B. Fuller Bolivia, Ltda.¹ Bolivia Chemical Supply Corporation 50.00 Kativo Chemical Industries, S.A. 50.00 H.B. Fuller Brasil, Ltda. Brazil Chemical Supply Corporation 100.00 Adhesivos H.B. Fuller (Sul) Ltda.2 Brazil Chemical Supply Corporation 99.96 H.B. Fuller Brasil, Ltda. 0.04 Plexbond Quimica S/A Brazil H.B. Fuller Brasil, Ltda. Chemical Supply Corporation H.B. Fuller Colombia S.A.S. Colombia Chemical Supply Corporation 100.00 H.B. Fuller Centroamerica, S.A. Costa Rica Chemical Supply Corporation 100.00 H.B. Fuller Caribe, S.A.¹ Dominican Republic Chemical Supply Corporation H.B. Fuller Centroamerica, S.A. Kativo Co. Corp. Kativo de Honduras, S.A. 0.01 Minority 0.54 Minority 0.01 Minority H.B. Fuller Ecuador, S.A.¹ Ecuador Chemical Supply Corporation 100.00 H.B. Fuller Guatemala, S.A.¹ Guatemala Chemical Supply Corporation 100.00 Resistol, S.A.¹ Guatemala H.B. Fuller Guatemala, S.A. 100.00 Adhesivos Mexico Servicios Especializados S. de R.L. de CV Mexico Chemical Supply Corporation H.B. Fuller International, Inc. H.B. Fuller Peru, S.A. ¹ Peru Chemical Supply Corporation 99.00 Minority 1.00 H.B. Fuller Uruguay, S.A.2 Uruguay Chemical Supply Corporation 100.00 H.B. Fuller Venezuela, C.A.¹ Venezuela Chemical Supply Corporation 100.00 1 Inactive Entities 2 To be liquidated
